Citation Nr: 1022872	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for removal of cancer 
on the penis.

3.  Entitlement to service connection for urostomy (claimed 
as colostomy and stomach condition).

4.  Entitlement to service connection for bronchitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury and a low back disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee disorder.

7.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 

8.  Entitlement to an effective date earlier than October 31, 
2007, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1965 through May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for prostate cancer.  
This matter further comes before the Board from a May 2008 
rating decision in which the Board granted service connection 
for PTSD and assigned a 30 percent rating, effective from 
October 31, 2007; denied service connection for removal of 
cancer on the penis, for urostomy (claimed as colostomy and 
stomach condition), and for bronchitis; and found that new 
and material evidence had not been submitted to reopen claims 
for service connection for residuals, low back injury, and 
low back condition, and for service connection for a right 
knee disability.  In January 2010, the Veteran testified at a 
videoconference hearing at the RO before the undersigned 
Veterans Law Judge.  

With regard to the new and material evidence claims, the 
Board notes that before it may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. 
Cir. 1996).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. 
App. 239 (1993).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has prostate cancer that is the result of a 
disease or injury in active duty service, to include exposure 
to Agent Orange therein.

2.  The preponderance of the evidence is against a finding 
that the Veteran's removal of cancer on the penis resulted 
from disease or injury in active duty service, to include 
exposure to Agent Orange therein.

3.  The preponderance of the evidence is against a finding 
that the Veteran's urostomy resulted from disease or injury 
in active duty service, to include exposure to Agent Orange 
therein.

4.  The preponderance of the evidence is against a finding 
that the Veteran has bronchitis that had an onset in or is 
otherwise related to active duty service.

5.  By December 1996 rating decision, the RO found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a bilateral knee condition, 
essentially based on findings that there was no showing that 
the Veteran had a chronic knee disability which was incurred 
in service and exists at the present time.  The Veteran was 
notified of the denial and his appellate rights, but he did 
not appeal the December 1996 RO rating decision, and it 
became final.  It is the last final disallowance of the claim 
for service connection for a right knee condition.

6.  Evidence received subsequent to the final December 1996 
RO rating decision, regarding the claim for service 
connection for a right knee condition, was not previously 
submitted to agency decisionmakers, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating 
that claim.

7.  By December 2003 rating decision, the RO found that new 
and material evidence had been submitted to reopen a claim of 
service connection for a low back condition, and, after 
considering the claim on the merits, denied service 
connection for a low back condition, essentially based on 
findings that there was no showing that the Veteran has a 
current low back disability which may be related to service.  
The Veteran was notified of the RO's decision as well as his 
appellate rights thereto in January 2004, but he did not 
appeal the rating decision, and it became final. It is the 
last final disallowance of the claim for direct service 
connection for a low back condition.

8.  Evidence received subsequent to the final December 2003 
RO rating decision, regarding the claim for direct service 
connection for a low back condition, was not previously 
submitted to agency decisionmakers, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating 
that claim.

9.  By November 2004 decision, the Board denied secondary 
service connection for a low back disability, based on 
findings that there was no competent medical evidence showing 
that the Veteran's low back disability was etiologically 
related to the service-connected residuals of shell fragment 
wounds. 

10.  Evidence received subsequent to the final November 2004 
Board rating decision, regarding the claim for service 
connection for a low back condition, was not previously 
submitted to agency decisionmakers, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating 
that claim.

11.  The Veteran's PTSD is manifested by no more than reduced 
reliability and productivity due to such symptoms as 
flattened affect, impairment of short term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, as well as other symptoms not listed in the 
applicable rating diagnostic code (including difficulty 
sleeping, panic attacks, anxiety, anger, nervousness, 
irritability, impulse control, verbal and physical 
aggression, and hypervigilance), creating a reasonable doubt 
as to whether a higher disability rating is warranted under 
the Rating Schedule.

12.  In January 2010, prior to the promulgation of a decision 
in the appeal, the Veteran indicated that he wished to 
withdraw the appeal for an effective date earlier than 
October 31, 2007, for the grant of service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active military service and  may not be presumed to be.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Cancer on the penis was not incurred in or aggravated by 
active military service and may not be presumed to be.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  A urostomy resulting from bladder cancer was not incurred 
in or aggravated by active military service and bladder 
cancer may not be presumed to be. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

4.  Bronchitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

5.  The December 1996 RO rating decision which denied service 
connection for a bilateral knee condition is the last 
previous final disallowance of that claim.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2009).

6.  Evidence received since the December 1996 RO rating 
decision is new, but not material, and the Veteran's claim 
for service connection for a right knee disability may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

7.  The December 2003 RO rating decision which denied direct 
service connection for a low back condition is the last 
previous final disallowance of that claim.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2009).

8.  Evidence received since the December 2003 RO rating 
decision is new, but not material, and the Veteran's claim 
for direct service connection for a low back condition may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

9.  The November 2004 Board decision which denied secondary 
service connection for a low back condition is the last 
previous final disallowance of that claim.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2009).

10.  Evidence received since the November 2004 Board decision 
is new, but not material, and the Veteran's claim for 
secondary service connection for a low back condition may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

11.  Giving the benefit of the doubt to the Veteran, the 
criteria for an initial 50 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

12.  The criteria for withdrawal of a Substantive Appeal, by 
the Veteran, regarding the appeal for an effective date 
earlier than October 31, 2007, for the grant of service 
connection for PTSD, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
However, the United States Supreme Court (Supreme Court) has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2007, October 2007, 
December 2007, and February 2008 that fully addressed the 
notice elements in this matter.  These letters informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Board also notes that in the aforementioned 
letters, the RO advised the Veteran of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has prostate cancer, 
cancer of the penis, a urostomy, or bronchitis that may be 
related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the claims for service connection for prostate 
cancer and bronchitis, the Board notes that there is no 
competent medical evidence of a current disability.  While 
the Veteran contends that he has such disabilities, he is a 
layperson and does not have the competency to establish a 
medical diagnosis.  Thus, even under the low threshold 
established by McLendon, the Board finds that without 
competent medical evidence of a current disability, a VA 
examination on these issues is not warranted or necessary.  
With regard to the claims for service connection for removal 
of cancer of the penis and urostomy, the Board notes that 
there is competent medical evidence of a current disability.  
There is, however, no competent evidence of record (other 
than the Veteran's lay assertions) showing that these 
disabilities may be related to service, including exposure to 
Agent Orange therein.  Moreover, there has been no pertinent 
event, injury, or disease in service shown to which these 
disabilities might be related.  Although he has contended 
that these disabilities are related to service, including 
Agent Orange exposure, his lay statements alone are not 
competent evidence to support a finding on a medical question 
(such as diagnosis or etiology) requiring special experience 
or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, a VA examination on these issues is not 
warranted or necessary.

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Court (Court) held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish the claim that were found 
insufficient in the previous denial.  In this case, in the 
October 2007 letter from the RO, the Veteran was informed of 
the evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition.  Thus, the Board 
concludes that the October 2007 letter sent to the Veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has 
obtained the Veteran's VA treatment records.  As explained 
above, a VA examination was not scheduled regarding the 
service connection claims or the new and material evidence 
claims.  With regard to the claim for a higher rating for the 
service-connected PTSD, the Board notes that the Veteran 
underwent VA examinations in February 2008 and June 2009, and 
the Board finds that these VA examinations are adequate.  
Each examination included a review of the claims folders and 
a history obtained from the Veteran.  Examination findings 
were reported, along with diagnoses/opinions, which were 
supported in the record.  The examination reports are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310-11 (2007).  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

1. Service Connection Claims

The Veteran essentially contends he had prostate cancer (and 
bladder cancer) in April 2007, which is related to his 
exposure to Agent Orange in Vietnam.  He claims that several 
months later he had cancer removed from his penis, which was 
related to a lesion he had removed from his penis during 
service, but was never biopsied.   He claims that both the 
cancer on his penis and his urostomy resulted from his 
exposure to Agent Orange in Vietnam.  He also claims he has 
had respiratory problems for over 19 years, including a 
diagnosis of bronchitis, and that his bronchitis is related 
to being in the extreme humid environment in Vietnam.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board does 
recognize that the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 
C.F.R. § 3.309(e).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The list of the diseases that are 
related to herbicide exposure includes prostate cancer.  See 
38 C.F.R. § 3.309(e).

For certain disabilities, such as cancer, service connection 
may be presumed when such disability is shown to a degree of 
10 percent or more within one year of the veteran's discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.

Service treatment records (STRs) show that in June 1968, the 
Veteran was seen for a penile sore with a one month history, 
and which produced a small amount of pus and occasionally 
breaks open and bleeds.  It was noted that he was seen in May 
1968 and treated for penile "whiteheads".  He had three 
large sebaceous cysts on the penile shaft which were opened 
and enucleated with a needle.  The diagnosis was penile 
sebaceous cysts.  On his discharge examination in April 1969, 
the Veteran had a normal clinical evaluation, and no 
pertinent abnormalities noted.  

In a March 1999 letter, a private physician, Dr. Sampat, 
noted that the Veteran thought he had cancer of the prostate 
or some type of prostate problem.  The diagnoses included 
prostatic condition and benign prostatis hyperplasia.  

VA treatment records showed that in April 2007, the Veteran's 
diagnosis was bladder cancer, and he underwent a radical 
cystoprostatectomy with ileal conduit diversion.  A few days 
later he was seen for a wound care/ostomy consultation.  The 
assessment was urostomy.  An April 2007 VA treatment record 
showed that he underwent respiratory care and that he used 
two nebulizers for treatment - including albuterol and 
ipratropium bromide.  On his past medical history it was 
noted that he had had COPD and pneumonia.  His respiratory 
examinations in April 2007 showed clear breath sounds, no 
cough, unlabored respirations, and no shortness of breath.  
In May 2007, he was seen for follow-up and it was noted that 
his diagnosis showed no malignancy on the right ureter and 
the biopsy on the left ureter showed no tumor.  The lymph 
nodes showed history of cytosis on the vascular tissue, but 
no cancer.  Specimens sent for evaluation after surgery 
showed focal residual high grade carcinoma-in-situ, 
papillary, noninvasive, and involving the left posterior 
bladder wall and left ureteral orifice.  The prostate showed 
some stromal glandular hyperplasia with focal acute and 
chronic infection".  Subsequent treatment records showed a 
past medical history including bladder cancer.  

VA treatment records further show that in December 2007, a 
biopsy of skin from the penis showed that the Veteran had 
squamous cell carcinoma in-situ with focal invasion basaloid 
features, and perineural invasion.  He was seen for follow-up 
after undergoing excision of the squamous cell carcinoma from 
the dorsum of the penis.  A chest x-ray in February 2008 
showed he had emphysema.  VA treatment records showed that in 
March 2008, the Veteran was seen for follow-up for squamous 
cell carcinoma of the penis and transitional cell carcinoma 
of the bladder.  Examination showed no evidence of any 
recurrence on the penis, and a CT scan showed no recurrence 
in the bladder.  

Service Connection for Prostate Cancer and Bronchitis

With regard to the Veteran's claim for service connection for 
prostate cancer and bronchitis, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Brammer, supra.  In this case, however, 
the record does not show he has a diagnosis of either 
prostate cancer or bronchitis.  While the record reflects he 
was treated for bladder cancer and underwent a biopsy of the 
prostate, no cancer of the prostate was shown.  Rather, he 
was shown to have stromal glandular hyperplasia with focal 
acute and chronic infection of the prostate.  The Board 
acknowledges that the May 10, 2007 VA urology treatment note 
contains a confusing notation that a "[s]pecimen sent of 
prostate shows focal residual carcinoma high grade carcinoma- 
in-situ; papillary, noninvasive, involving the left posterior 
bladder wall and left ureteral orifice".  At first glance, 
this appears to show carcinoma of the prostate; however, a 
review of the contemporaneous VA treatment records and 
subsequent VA treatment records confirms that this is a 
typographical error and that there was no finding that the 
Veteran had prostate carcinoma or any type of prostate 
cancer.  With regard to bronchitis, while the record reflects 
various complaints of respiratory problems and the competent 
medical evidence shows diagnoses of COPD and emphysema and 
treatment therefor, the evidence of record does not show a 
diagnosis of bronchitis.  VA is not generally authorized to 
grant service connection for symptoms alone, without an 
identified basis for the symptoms.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Full consideration has been given to the Veteran's own 
assertions that he had prostate cancer and bronchitis, 
related to service, including to Agent Orange exposure.  
However, the Veteran is a layperson, and as such he has no 
competence to render a medical opinion on diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay statements may, however, serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  If the Veteran had ongoing prostate symptoms or 
respiratory complaints or symptoms, he would certainly be 
competent to report those. However, the Board does not 
believe that a chronic disability such as prostate cancer or 
bronchitis, as contrasted with pain or other symptoms, is 
subject to lay diagnosis.  The Board finds no basis for 
concluding that a lay person would be capable of discerning 
what disorder his pain or other symptoms represented, in the 
absence of specialized training, which the Veteran in this 
case has not established.  The Board recognizes the Court has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where the overall evidence of record fails to support a 
diagnosis of the claimed disability, that holding is 
inapplicable.

With regard to prostate cancer, the Board acknowledges that 
the list of diseases that are related to herbicide exposure 
and presumed to have been incurred in service, includes 
prostate cancer.  See 38 C.F.R. § 3.309(e).  However, in this 
case, there has been no showing that the Veteran has or had 
prostate cancer.  The record is clear that he was treated for 
bladder cancer, and while there was involvement of the 
prostate at that time, there is no indication that this 
"involvement" included any cancer.  Thus, service 
connection may not be presumed for prostate cancer under 
38 C.F.R. § 3.309(e).  

Based upon the foregoing and the lack of competent medical 
evidence of prostate cancer or bronchitis, the Board 
concludes that the Veteran is not entitled to service 
connection for those disorders.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply, and the claims for service connection for 
prostate cancer and bronchitis must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service Connection for Removal of Cancer on Penis and for a 
Urostomy

With regard to the claims for service connection for removal 
of cancer on the penis and a urostomy, the Veteran has 
claimed that both the cancer on his penis and his urostomy 
resulted from his exposure to Agent Orange in Vietnam.  

While the Board acknowledges the Veteran's service in Vietnam 
and concedes he was exposed to Agent Orange therein, the fact 
remains that his cancer on the penis (squamous cell carcinoma 
in situ with focal invasion) and urostomy (resulting from 
bladder cancer) are not diseases that have been associated 
with exposure to Agent Orange.  Thus, service connection is 
not warranted on an herbicide presumptive basis.  With regard 
to direct service connection, the Board notes that the 
regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In that regard, the Board notes that STRs show no report of 
or finding of any such disabilities.  While he was treated 
for sebaceous cysts and whiteheads of the penis in service, 
there is no indication that this involved any cancer.  As 
noted above, there was no actual diagnosis of either of these 
disorders until many years later, in 2007, when he underwent 
treatment for bladder cancer, and had to undergo a urostomy, 
and later had removal of cancer of the penis - all of which 
were approximately 38 years after his discharge from active 
duty service.  This gap of years in the record militates 
against a finding that the Veteran suffered any chronic 
condition of the penis or any other chronic condition which 
resulted in a urostomy, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
As there is no showing of cancer to a compensable degree 
within one year of service separation, presumptive service 
connection for a chronic disease is not warranted.

In this regard, the Board notes the Veteran has reported that 
the cancer of his penis was related to a lesion which he had 
removed from his penis in service.  He also claims that his 
urostomy resulted from his bladder cancer, which resulted 
from service.  Reports of symptoms are considered credible 
lay evidence.  See Jandreau v. Nicholson, supra; Buchanan v. 
Nicholson, supra.  However, these statements are not 
considered competent or probative evidence of an actual 
diagnosis of cancer of the penis or urostomy due to bladder 
cancer or of any causal nexus to service, because the Veteran 
is not competent, as a layperson, to provide an opinion or 
evidence as to matters involving medical diagnosis or 
etiology.  See Espiritu v. Derwinski, supra.

What is missing from the record herein is competent medical 
evidence of a link between the Veteran's cancer of the penis 
and/or his urostomy due to bladder cancer and his military 
service.  As explained above, the Board has concluded that a 
VA examination with opinion with regard to these issues is 
not necessary in this matter.  Accordingly, the Board finds 
that the claims for service connection for removal of cancer 
on the penis and for urostomy must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra. 

2. New and Material Evidence Claims 

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the Veteran's claims to 
reopen were filed after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran essentially contends he injured his lower back 
and right knee in service and that since then he has had 
ongoing and chronic low back and knee problems.  

By December 1996 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a bilateral knee condition, 
essentially based on findings that there was no showing that 
the Veteran had a chronic knee disability which was incurred 
in service and exists at the present time.  The Veteran was 
notified of the denial and his appellate rights, but he did 
not appeal the December 1996 RO rating decision, and it 
became final.  It is the last final disallowance of the claim 
for service connection for a right knee condition.  

The evidence of record at the time of the December 1996 
rating decision included STRs, VA examination reports, VA 
treatment records, and statements from the Veteran.  A June 
1992 VA x-ray of the knees showed metallic foreign bodies and 
no gross abnormality of the visualized bones.  On VA 
orthopedic examination in June 1993, the diagnosis was 
chronic bilateral knee pain.  The examiner indicated that the 
Veteran's examination did not indicate that the shrapnel 
wounds were in any way related to his knee pain complaints, 
and that his knee examination was not very impressive on 
examination.  On VA orthopedic examination in November 1996, 
the Veteran reported having left and right knee injuries in 
1968 in Vietnam from shrapnel, and that since the injury, he 
had constant aching pain in both knees.  The diagnosis was 
status post shrapnel injury to both knees and small metallic 
fragments remain in the soft tissue of the left knee.  Thus, 
the evidence showed that the Veteran received ongoing 
treatment related to his complaints of knee pain; however no 
chronic right knee disability was shown - other than the 
disability due to shrapnel fragment wounds.  In that regard, 
the Board notes that service connection had already been 
established for shrapnel fragment wounds of the legs

Evidence received subsequent to the final December 1996 RO 
rating decision, regarding the claim for service connection 
for a right knee condition, includes VA treatment records, VA 
examination reports, private medical reports, and statements 
from the Veteran.  For the purpose of determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence submitted subsequent to the December 1996 rating 
decision shows that in January 1999 an x-ray of the knees 
which showed minimal degenerative changes involving both 
knees.  In a March 1999 letter, a private physician, Dr. 
Sampat, noted that the Veteran was seen for pain in the knees 
and upper legs on and off since his shrapnel injury in 
Vietnam.  The diagnoses included pain in the right knee with 
no objective findings and a diagnosis cannot be established.  
In May 2008 he underwent a right knee x-ray which showed no 
fracture or dislocation and hypertrophic changes of the 
tibial spine.  

The Board notes that these treatment records submitted 
subsequent to December 1996, while new, are not material 
because such evidence does not show that the Veteran has a 
right knee disability (other than any disability or symptoms 
emanating from the service-connected shrapnel fragment 
wounds) which had an onset in or is otherwise related to 
active service.  Rather, these treatment records show post-
service assessments and treatment for ongoing right knee 
complaints.  Because this new evidence does not address the 
basis on which the claim was previously denied (i.e., that 
that the Veteran does not have a chronic right knee 
disability related to service), it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  With regard to the Veteran's statements, the Board 
notes while that he is certainly competent to report his 
right knee symptoms, as a layperson without the appropriate 
medical training or expertise, he is not competent to render 
a probative opinion on a medical matter, to include whether 
such symptoms constitute a disability related to service.  
Espiritu v. Derwinski, supra.  Accordingly, where, as here, 
the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

By May 1999, the RO, in pertinent part, denied secondary 
service connection for a low back condition, based on 
findings that the evidence failed to establish any 
relationship between a low back condition and shell fragment 
wounds of the legs and left arm.  The RO noted that direct 
service connection for residuals of a low back injury had 
been previously denied and that no new and material evidence 
had been received to permit reconsideration.  

By December 2003 rating decision, the RO found that new and 
material evidence had been submitted to reopen a claim of 
direct service connection for a low back condition, and, 
after considering the claim on the merits, denied direct 
service connection for a low back condition, essentially 
based on findings that there was no showing that the Veteran 
has a current low back disability which may be related to 
service.  The Veteran was notified of the RO's decision as 
well as his appellate rights thereto in January 2004, but he 
did not appeal the rating decision, and it became final.  It 
is the last final disallowance of the claim for direct 
service connection for a low back condition.  

In that regard, the Board notes that the evidence of record 
at the time of the December 2003 RO rating decision included 
STRs, VA treatment records, VA examination reports, private 
treatment records, and statements from the Veteran.  STRs 
showed that in April 1969, while onboard the USS Catawba, the 
Veteran slipped and fell partially through an open hatch on 
the ship, striking his left thorax and ribs.  The initial 
impression was contused ribs on the left.  An x-ray showed 
fracture of the distal 9th rib on the left.  On his discharge 
examination in April 1969, he had a normal clinical 
evaluation and no pertinent abnormalities were noted.  

In an October 1985 statement, the Veteran claimed service 
connection for a back injury in 1966.  He also submitted a 
statement in which he indicated that in approximately April 
1966 he was stationed aboard the USS Pickaway and slipped on 
the catwalk and fell into the bottom of the boat and hit a 
rivet injuring his back.  He also claimed that in September 
1967, he was stationed with a river assault unit and was hit 
by shrapnel, injuring his legs, arms, and abdomen.  He 
reported he was in the hospital for 10 days and had a spinal 
block to numb his legs for an operation.  He claimed that 
since the spinal block he had problems with his back.  He 
also reported that in February 1969 he was stationed on the 
USS Catawba and the ship was at sea and in a typhoon.  He was 
trying to close a hatch and reportedly slipped and caught his 
ribcage on the edge of the hatch.  He claimed that since his 
discharge, he had varying degrees of pain in his back and 
legs.  

On VA examination in January 1986, the Veteran reported he 
had a back injury in 1966 or 1967 when he fell on his lower 
back.  He reported that initially the pain was intermittent, 
but for the past two years the pain was daily and constant 
and required Tylenol.  The diagnoses included chronic pain 
syndrome (minimal physical findings).  On VA spine 
examination in June 1993, the diagnoses included chronic low 
back pain and chronic pain syndrome, which the examiner 
opined was degenerative in nature.  The examiner also noted 
that the Veteran did have some degenerative disc disease 
which may indeed be causing him some pain.  On VA examination 
of the spine in November 1996, the Veteran complained of 
chronic low back pain for the past 25 years, and the 
diagnosis was mild hypertrophic spondylosis of the lumbar 
spine.

In October 1996, the Veteran underwent x-rays which showed 
mild hypertrophic spondylosis of the lumbar spine.  In 
January 1999 he underwent an x-ray which showed degenerative 
osteoarthritic changes involving the lumbosacral spine.  In a 
March 1999 letter, a private physician noted that the Veteran 
reported lumbar pain on and off since the Vietnam war, and he 
denied any injury to the back.  The diagnoses included lumbar 
pain with no objective findings and a diagnosis could not be 
established.  A December 2002 VA CT scan of the lumbosacral 
spine showed scattered mild marginal osteophyte formation and 
essentially normal intervertebral discs with no evidence of 
herniation.  

The Board notes that these records submitted prior to the 
December 2003 rating decision show that the Veteran had a low 
back disability and reported complaints of low back symptoms 
since service; however, there was no competent medical 
evidence showing a link between any such back disability and 
service.  With further regard to the evidence submitted 
subsequent to the December 2003 rating decision, the Board 
notes that such evidence includes VA treatment records and VA 
examination reports.  While the Board finds that this 
evidence is new, it is not material because such evidence 
does not show that the Veteran has a low back disability that 
was incurred in service.  Rather, these VA treatment records 
show post-service assessments and treatment for ongoing low 
back pain and other symptoms.  Because this new evidence does 
not address the basis on which the claim was previously 
denied (i.e., that there was no showing of a chronic low back 
disability related to service), it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  With regard to the Veteran's statements, the Board 
notes that he has essentially contended that his low back 
disability had an onset in service.  While he is certainly 
competent to report his low-back-related symptoms, as a 
layperson without the appropriate medical training or 
expertise, he is not competent to render a probative opinion 
on a medical matter, to include whether a disability worsened 
in severity.  Espiritu v. Derwinski, supra. See also Routen 
v. Brown, supra, at 189 ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, supra.

Finally, by November 2004 decision, the Board denied 
secondary service connection for a low back disability, based 
on findings that there was no competent medical evidence 
showing that the Veteran's low back disability was 
etiologically related to the service-connected residuals of 
shell fragment wounds.  The Veteran did not appeal this 
decision and it became final.  It is the last final 
disallowance of the claim for secondary service connection 
for a low back disability.  

The evidence of record at the time of the November 2004 Board 
decision included a June 2002 letter from an orthopedic 
surgeon, Dr. Huston, who indicated that xrays showed 
degeneration at the L2-3 disc with some osteophytes and mild 
narrowing of the disc space, and opined that the shrapnel 
wounds and the small shrapnel fragments that remained were 
not causing any back or lower extremity problem.  A December 
2002 VA CT scan of the lumbosacral spine showed scattered 
mild marginal osteophyte formation, and essentially normal 
intervertebral discs with no evidence of herniation.  

Evidence received subsequent to the final November 2004 Board 
rating decision included VA treatment records, VA examination 
reports, and statements from the Veteran.  This evidence 
essentially showed that the Veteran continued to receive 
ongoing treatment for his complaints of ongoing low back 
pain.  The Board notes that these VA treatment records and 
examination reports, submitted subsequent to November 2004, 
while new, are not material because such evidence does not 
show that the Veteran's low back disability is causally 
related to his service-connected shrapnel fragment wounds.  
Rather, these VA treatment records show post-service 
assessments and treatment for low back pain.  Because this 
new evidence does not address the basis on which the claim 
was previously denied (i.e., that the Veteran's low back 
disability was not related to the service-connected shrapnel 
fragment wounds), such evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  With regard to the Veteran's statements in this 
regard, the Board acknowledges that he is competent to report 
his low back symptoms, however, as a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
to include whether any low back symptoms are related to his 
shrapnel fragment wounds.  Espiritu v. Derwinski, supra. 

Under these circumstances, the Board concludes that new and 
material evidence to reopen the claims for service connection 
for a right knee condition and for a low back condition, on 
either a direct or secondary service connection basis, has 
not been received.  As such, the requirements for reopening 
the claims are not met, and since the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

3. Initial Rating in Excess of 30 percent for PTSD

The Veteran contends that he should be entitled to an initial 
rating in excess of 30 percent for his service-connected 
PTSD.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's PTSD has been evaluated as 30 percent 
disabling, effective from October 31, 2007, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Turning to the medical evidence, the Board notes that VA 
treatment records show that from 2007 through January 2010, 
the Veteran has received periodic and ongoing therapy and 
medication for his PTSD.  

On VA examination in February 2008, the Veteran reported he 
worked at the Topeka VA for the past 15 months, and worked in 
the linen and patient effects department.  Most of the time 
he worked alone, which he liked, and he avoided co-workers in 
order to avoid potential confrontation.  He reported a 
history of physical aggression at other jobs in the past.   
He reported he had only been fired once and that was because 
he did not possess the skill needed to complete the work of a 
tractor assembler.  He had been married and divorced seven 
different times.  He reported that his irritability and 
difficulty managing frustration and anger negatively impacted 
his marriages.  He had three adult children whom he had 
minimal contact with.  His leisure activity involved caring 
for his dog.  His best friend, D., accompanied him to the 
interview and they had been best friends since they met at 
work in 2000.  D. reported that the Veteran had been less 
aggressive since he began employment in Topeka, due to co-
workers being kind and friendly to him.  He did not have any 
friends whom he spent time with outside of work.  He visited 
with D., his mother, and D.'s children on a regular basis.  
He avoided crowds and generally felt that people negatively 
judged him.  He had a remote history of an attempt to kill 
himself by jumping out of a moving vehicle, but denied any 
current suicidal ideation.  He had a history of verbal and 
physical aggression toward others, but denied any fighting 
behavior in the past seven years.  He had verbal aggression 
and aggression against objects, including throwing things, 
hitting/punching walls, and slamming doors.  He had been 
arrested six or seven times for aggression against others.  
He experienced daily depression and significant irritability, 
and had a history of controlling his anger and frustration, 
including at work and outside of work.  He had significant 
difficulty with sleep disturbance, and only slept three hours 
a night, which caused him to be irritable, tired, and have 
trouble concentrating.  He experienced symptoms of PTSD 
including hyperarousal, avoidance of trauma-related stimuli, 
and re-experiencing of trauma.  

On the mental status examination in February 2008, the 
Veteran was found to be alert and oriented and cooperative.  
He had good eye contact and his speech was loud and at times 
difficult to understand.  His thought process was goal-
directed and thought content was without hallucinations or 
suicidal or homicidal ideation.  He presented with an 
irritable mood and consistent affect.  He responded to the 
interview in a logical manner and had no inappropriate 
behavior.  He did okay with maintaining his personal hygiene 
and other basic activities of daily living.  He had no memory 
impairment and no obsessive or ritualistic behaviors.  He had 
no history of panic attacks, and experienced a depressed mood 
on a daily basis.  He had sleep disturbance, irritability, 
fatigue and loss of energy, loss of interest in activities, 
problems concentrating, and some feelings of hopelessness.  
The diagnoses included PTSD and a Global Assessment of 
Functioning (GAF) score of 50 was assigned.  

A May 2009 VA treatment record showed that the Veteran 
continued to address issues of anger, irritability, and PTSD.  
He reported increased difficulty containing his anger and 
frustration, and reported he went off at work that day.  He 
struggled to hold it together.  The examiner opined that it 
appeared that due to years of carrying the anger surrounding 
his military experiences, declining health, and overall 
exhaustion, the Veteran was progressively declining in his 
ability to cope effectively.  The examiner noted that based 
on observation, self report, and overall history, it would be 
a reasonable assumption that with what the Veteran has 
endured, he would qualify for 100 percent compensation, and 
it appeared he had only been able to survive due to a strong 
constitution and character.  He had a long history of PTSD, 
broken relationships, and occupational issues.  The diagnoses 
included PTSD, adjustment disorder with mixed anxiety and 
depression, significant life/health related changes, and 
generalized anxiety disorder secondary to PTSD.

On VA examination in June 2009, it was noted that the 
Veteran's psychiatric medications had been recently increased 
to address increases in symptoms.  He reported increasing 
problems with irritability, controlling his anger, and sleep 
disturbance.  The examiner opined that, overall, his 
employment status, marital and family relationships, and 
social functioning appeared to be significantly impaired with 
some increase since the last evaluation.  He continued to 
work for the Topeka VAMC in the linen and patient effects 
department and had been there for about three years.  He 
continued to avoid co-workers and supervisors to avoid 
conflict.  He was recently written up for a verbal 
altercation with a co-worker, and he slammed doors when 
frustrated or angry.  He startled easily at work with 
unexpected noises.  He lived alone, but helped care for his 
mother who lived nearby.  He had distant relationships with 
his adult children and sibling.  He reported having no close 
friends and no social contact, and that since April 2008 he 
was no longer friends with D.  He avoided crowds and social 
activities, felt "on guard" and generally unsafe in all 
social situations.  For leisure pursuits he watched 
television and played Keno with his mother at a local bowling 
alley.  The Veteran reported having verbal aggression, 
physical aggression against objects, one occasion of hitting 
and punching walls since his last evaluation, and slamming 
doors.  He denied a suicide attempt since his last 
evaluation; however he had experienced infrequent fleeting 
thoughts of death without plan or intent.  The examiner 
opined that this area of functioning appeared to be mildly 
impaired with little change since the last evaluation.  

Further, on the mental status examination in June 2009, the 
Veteran was found to be alert, oriented, and cooperative.  He 
maintained good eye contact and his speech was normal and 
clear.  He was cooperative with the evaluation and his 
thought process was goal-directed and his thought content was 
without hallucinations or homicidal or suicidal ideation.  He 
had an irritable mood and a blunted affect.  He responded in 
a logical manner and had no inappropriate behavior.  He had 
adequate maintenance of personal hygiene and activities of 
daily living.  He had problems remembering names and dates, 
and the examiner opined that overall this area of functioning 
was mildly impaired with some increase since the last 
evaluation.  He had no obsessive or ritualistic behavior.  He 
had a depressed mood and significant anxiety on a daily 
basis, including nervousness, irritability, and racing 
thoughts.  He had significant anxiety and tension when 
driving in populated situations so he avoided this.  He 
experienced panic episodes on an occasional basis.  The 
examiner opined that overall these symptoms were 
significantly impairing the Veteran, with increases since the 
last evaluation.  The Veteran averaged about four hours of 
sleep per night, with occasional nights of being able to 
sleep up to six hours with medication.  He was bothered by 
multiple nighttime wakings, and was anxious, fatigued, tired, 
and irritable during the day.  The examiner opined that this 
area of functioning remained significantly impaired.  

In June 2009, the VA examiner summarized that the Veteran's 
social functioning was significantly impaired by PTSD 
symptoms including daily depressed mood, significant daily 
anxiety, irritability, tension, social isolation, daytime 
fatigue, tiredness, feelings of emotional detachment, 
hypervigilance, difficulty controlling angry impulses, verbal 
aggression, aggression against objects, lack of any close 
friends after he and best friend parted ways, distant 
relationships with relatives, thoughts related to relapse on 
alcohol, limited leisure interests, and sleep disturbance.  
His occupational functioning was impacted by PTSD symptoms 
including irritability, exaggerated startle response, 
difficulty controlling angry impulses, slamming doors when 
angry, and verbal altercations with co-workers.  The 
diagnosis was PTSD and a GAF score of 48 was assigned, which 
was noted to represent an increase in his symptoms since his 
last evaluation.

The record reflects that since at least 1985 the Veteran has 
had ongoing mental health treatment for his variously 
diagnosis psychiatric disorders including PTSD.  He has most 
recently undergone VA examinations in February 2008 and June 
2009. A review of the objective evidence of record from this 
period tends to show PTSD symptoms of such a magnitude to 
produce moderate occupational impairment, and significant 
social impairment, with reduced reliability and productivity 
due to symptoms such as flattened affect, impairment of short 
term memory, disturbances of mood and motivation, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The Veteran has also reported that his 
PTSD has caused him chronic sleep problems, depression, 
anxiety, irritability, anger, verbal and physical aggression, 
social isolation, short-term memory loss, poor concentration, 
difficulty with impulse control, diminished interest in some 
activities, hypervigilance, and an exaggerated startle 
response.  The Board therefore concludes that in considering 
all of the Veteran's symptomatology attributed to his PTSD, 
and the resulting occupational and social impairment, that 
his service-connected PTSD more closely resembles the 50 
percent level of impairment, with consideration of his 
ability to maintain some social and occupational 
relationships.  38 C.F.R. § 4.7

The Board acknowledges the Veteran's treating VA 
psychologist's note that the Veteran should be entitled to 
100 percent compensation.  The Board has taken the 
psychologist's note and observations into consideration, but 
notes that medical personnel do not do the adjudications in 
this cases, as this is the province of the RO and, on appeal, 
the Board.  

With regard to the Veteran's symptoms that have not been 
specifically listed in DC 9411, the Board notes that in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
explained that 38 C.F.R. § 4.130 lists diagnostic codes for 
more than 30 mental disorders and sets forth one general 
rating formula to be used in rating all the listed disorders.  
The Court indicated that, although section 4.130 makes clear 
that an understanding of the DSM-IV is essential for properly 
applying the rating formula, nowhere does it state that 
consideration of the DSM-IV in any way relieves VA from fully 
considering the specific rating criteria outlined in 38 
C.F.R. § 4.130 when rating the severity of a claimant's 
disorder.  Id.  Also, the Court noted in Mauerhan that the 
symptoms listed in the criteria for a 30 percent rating in 
38 C.F.R. § 4.130 follow the phrase "such symptoms as", and 
are not intended to constitute an exhaustive list, but rather 
to serve as "examples" of the type and degree of the 
symptoms, or their effects, which would support the 
assignment of a particular rating.  The Court held that the 
evidence applied in determining the level of impairment under 
section 4.130 is not restricted to the symptoms provided in 
the diagnostic code; rather, the official evaluating the case 
is to consider all symptoms of a claimant's condition which 
affect the level of occupational and social impairment.  Id.

Thus, the Board concludes that an increase to a 50 percent 
rating is warranted for the Veteran's service-connected PTSD.  
In order for an even higher rating of 70 percent to be 
assigned, however, the evidence of record would have to show 
PTSD symptoms of such a magnitude to produce occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms such as those outlined in the criteria for 70 
percent under DC 9411.  In that regard, the Board notes that 
the treatment records and the VA examinations do not show 
most of the typical symptoms listed in the criteria for a 70 
percent rating, nor are similar symptoms shown.  Mauerhan, 
supra.

With regard to employment, the Board notes that the Veteran 
has maintained full time employment at the Topeka VAMC since 
at least 2007, and he has worked in the linen and patient 
effects department, working alone, which he preferred.  He 
most recently, however, had conflicts at work.  The Board 
acknowledges that the Veteran's PTSD symptoms have impacted 
his ability to work, but also notes that he has maintained 
employment for at least three years.  Thus, while the 
Veteran's PTSD symptoms may affect his employability, he has 
found employment that somewhat allows him to avoid people and 
keep his PTSD symptoms at bay. The Board makes this point not 
to penalize the Veteran for continuing to work; rather, the 
Veteran is to be commended for finding a job and continuing 
to work despite the PTSD symptoms he may have been 
experiencing.

The Board also notes that the Veteran has exhibited social 
impairment due to his PTSD symptoms.  In that regard, the 
record shows that he has apparently become more socially 
withdrawn during the course of the appeal.  He has been 
divorced multiple times and is distant from his adult 
children.  He maintained contact with and took care of his 
elderly mother.  He had one friend at the time of the 2008 
examination, but since indicated they were no longer friends.  
As to the symptoms listed in the criteria for a 70 percent 
rating, with regard to suicidal ideation, a review of the 
objective medical evidence shows that the veteran has denied 
suicidal thoughts or ideation.  There has been no report of 
or finding of obsessional rituals which interfere with 
routine activities.  There has never been any findings that 
the Veteran's speech is illogical, obscure, or irrelevant.  
While the Veteran reported daily depression and anxiety, 
which has impacted his functioning, there is no indication 
that this has precluded employment or attending to his 
activities of daily living.  With regard to impulse control, 
the Veteran has reported having verbal aggression and 
physical aggression against objects, and slamming doors.  
There has been no spatial disorientation, and on VA 
examinations the Veteran was found to be oriented and alert.  
He responded to questions appropriately, and was found to 
have no impairment of thought processes. There has been no 
indication at any time that he has neglected his personal 
appearance or hygiene.  

With regard to difficulty in adapting to stressful 
circumstances, in this area the veteran has reported 
problems.  He reported having problems with work and with 
being around others, and with other interpersonal areas.  
Although he has reported problems with establishing and 
maintaining effective relationships, the evidence of record 
does not show that he was unable to establish or maintain any 
relationships as he maintains a relationship with his mother 
whom he cares for.  

The evidence as a whole demonstrates that the veteran's PTSD 
symptoms do not approximate the criteria for a 70 percent 
rating; however, it does appear that, with consideration of 
the doctrine of reasonable doubt, his symptoms approximate 
the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  The 
evidence as to the Veteran's impairment in work, family 
relations, judgment, thinking, and mood do not reflect that 
he has deficiencies in most areas, so as to support the 
assignment of a 70 percent rating for the period in question.  
See 38 C.F.R. § 4.130.

In assessing a psychiatric disability, a Global Assessment of 
Functioning (GAF) score is often assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Richard v. Brown, 9 Vet. App. 
266 (1996).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned.  The percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

In this case, the record reflects that the Veteran's GAF 
scores have ranged from 48 (most recently) to 50.  A GAF 
score of 41 to 50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  The 
Court has noted the importance of GAF scores in evaluating 
mental disorders; however, a GAF score is only one aspect of 
numerous facets which go into rating a psychiatric 
disability.  Id.

The Board notes, however, that an examiner's or provider's 
classification of the level of psychiatric impairment, 
whether by words or by a GAF score, is to be considered, but 
is not per se determinative of the percentage rating to be 
assigned as the rating depends on evaluation of all the 
evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  In view of 
the foregoing, the Board concludes that the evidence as a 
whole, including VA examinations, VA treatment records, and 
GAF scores, with application of the benefit-of-the-doubt 
rule, supports an increase to a 50 percent disability rating, 
but no higher, for the Veteran's PTSD.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether a "staged" rating should be 
assigned for the Veteran's PTSD, as the Court indicated can 
be done in this type of case.  Based upon the record before 
us, we find that, at no time since the initial award of 
service connection, has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board, and there is no indication that a staged rating 
is warranted.

4. Earlier Effective Date for Service Connection for PTSD

In January 2010, the Veteran submitted a document in which he 
requested that his appeal regarding an effective date earlier 
than October 31, 2007, for the grant of service connection 
for PTSD, be withdrawn.  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  The Veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
the appeal for an effective date earlier than October 31, 
2007, for the grant of service connection for PTSD, and it is 
hereby dismissed.


ORDER

Service connection for prostate cancer is denied.

Service connection for removal of cancer on the penis is 
denied.

Service connection for urostomy is denied.

Service connection for bronchitis is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
low back injury and a low back disorder; the appeal as to 
this issue is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for right knee 
disorder; the appeal as to this issue is denied.

An initial 50 percent rating for PTSD is granted, subject to 
the rules governing the payment of monetary benefits. 

The appeal for an effective date earlier than October 31, 
2007, for the grant of service connection for PTSD is 
dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


